Name: 95/334/EC: Council Decision of 23 January 1995 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing the fishing possibilities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal, for the period from 2 October 1994 to 1 October 1996
 Type: Decision
 Subject Matter: fisheries;  economic policy;  Africa;  European construction
 Date Published: 1995-08-16

 Avis juridique important|31995D033495/334/EC: Council Decision of 23 January 1995 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing the fishing possibilities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal, for the period from 2 October 1994 to 1 October 1996 Official Journal L 193 , 16/08/1995 P. 0003 - 0004COUNCIL DECISION of 23 January 1995 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing the fishing possibilities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal, for the period from 2 October 1994 to 1 October 1996 (95/334/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal (1), signed in Brussels on 15 June 1979,Having regard to the proposal from the Commission,Whereas, pursuant to the second paragraph of Article 17 of the abovementioned Agreement, the Community and the Republic of Senegal entered into negotiations to determine the amendments or additions to be made to the Agreement on the expiry of the application period of the Protocol annexed thereto;Whereas, as a result of these negotiations, a new Protocol establishing the fishing possibilities and financial compensation provided for in the said Agreement was initialled on 29 September 1994;Whereas, under this Protocol, Community fishermen enjoy fishing possibilities in the waters falling within the sovereignty or jurisdiction of Senegal for the period from 2 October 1994 to 1 October 1996;Whereas, in order to avoid an interruption in the fishing activities of Community vessels, the Protocol in question should be applied as soon possible; whereas for this reason the two Parties have initialled an Agreement in the form of an exchange of letters providing for the provisional application of the initialled Protocol from the day following that on which the Protocol currently in force expires;Whereas that Agreement should be approved, pending a final decision to be taken on the basis of Article 43 of the Treaty,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing the fishing possibilities and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Senegal on fishing off the coast of Senegal, for the period from 2 October 1994 to 1 October 1996 is hereby approved on behalf of the Community.The text of the Agreement in the form of an exchange of letters and that of the Protocol is attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community.Done at Brussels, 23 January 1995.For the CouncilThe PresidentJ. PUECH(1) OJ No L 226, 29. 8. 1980, p. 17.